                   IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA

ANDRE V. WILLIAMS, SR.                       CIVIL ACTION
    Plaintiff,
                   v.                        NO. 18-2110

C/O JOHNSON, WARDEN CLARK,
C/O JOHN DOE, NURSE JANE DOE,
DR. JANE/JOHN DOE, UNIT
MANAGERS SGTS JOHN AND/OR
JANE DOE
     Defendants.

                                        ORDER

      AND NOW, this 29th day of October 2018, upon considering Warden Clark's Motion to

dismiss the second amended Complaint (ECF Doc. No. 14), with no opposition, following our

May 24, 2018 and June 29, 2018 Orders (ECF Doc. Nos. 6, 9) dismissing earlier versions of

Plaintiffs claims, and for reasons in the accompanying memorandum, it is ORDERED Warden

Clark's Motion (ECF Doc. No. 14) is GRANTED and Plaintiffs claims against Warden Clark

are DISMISSED with prejudice.
